Citation Nr: 1413279	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-30 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.

(The issues of whether an overpayment of the Department of Veterans Affairs education benefits was properly created and of entitlement to waiver of recovery of an overpayment of VA education benefits is addressed in a separate decision, under a separate docket number.)


REPRESENTATION

Appellant represented by:	Brooke Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to August 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Montgomery, Alabama.  The Montgomery, Alabama, RO retains jurisdiction.

Although a Board hearing was initially requested in conjunction with this appeal, the Veteran withdrew her request in February 2014.  38 C.F.R. § 20.704(d) (2013).


FINDING OF FACT

Resolving doubt in the Veteran's favor, her acquired psychiatric disorder, diagnosed as schizoaffective disorder, was incurred during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, have been met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

II.  Service Connection

After carefully reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia, have been met.  

As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Specifically, the Veteran has been diagnosed with schizoaffective disorder.  See e.g., Southwest Alabama Mental Health progress notes from January 2001 through July 2012).

A review of service treatment records reflect a "normal" clinical evaluation of the psychiatric system upon her June 2000 examination at enrollment into the military and, therefore, she is presumed sound at entrance.  38 U.S.C.A. § 1111.  Soon after she began her active duty, emergency personnel responded to an incident during which the Veteran was reported to have been "out of control."  See July 2000 incident report.  She was restrained by three other service members from shouting and spitting on bystanders and needed to be further restrained by emergency personnel to be transported for examination.  Id.  The hospital summary reflected that she was admitted with an initial diagnosis of "adjustment disorder . . . rule out psychosis" and that she had "bizarre presentation in the treatment area."  She did not demonstrate any evidence of an "ongoing psychotic disorder" by the next morning, however, and her discharge diagnoses reflected "adjustment disorder, NOS."  Id.  The Board notes that she remained hospitalized up until August 2000 when she was processed for administrative separation for "entry level performance and conduct."

The crux of the matter hinges on whether the Veteran's currently diagnosed schizoaffective disorder is related to service, including the bizarre behavior noted during her very brief period of active duty from July 2000.  The Board finds it significant that the Veteran sought treatment for psychiatric symptoms shortly after service separation.  In January 2001, she was admitted for consultation of "possible severe schizo[phrenia]."  In the military history portion of the evaluation form, it was noted that she was discharged from the military "after a break, possibly psychotic."  According to an October 2011 letter from the Veteran's treating psychologist, records revealed that she was treated by the Army for one to two weeks prior to her discharge and that "she had returned home, only to continue this bizarre behavior."  Because the psychologist places the onset of her bizarre behavior in service, this evidence weighs in favor of in-service incurrence.  Furthermore, the Board finds this opinion to be highly probative because the examiner is familiar with the Veteran's psychiatric history and takes into account the Veteran's symptoms during service, which are supported by service treatment records, and afterward.  In fact, the Board can find no adequate basis to reject this positive evidence, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Given the diagnosis rendered during the appeal period and the favorable nexus evidence of record which places the incurrence during service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's service-connection claim for an acquired psychiatric disorder claimed as schizophrenia is granted.


ORDER


Service connection for an acquired psychiatric disorder, diagnosed as schizoaffective disorder, is granted.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


